Beown, J.,
dissenting. I cannot concur in the ruling of the Court dismissing the appeal, affirming the judgment and denying to the defendant a right to be heard upon the merits, for alleged failure to comply with rule 19 (2) in respect to the assignment of errors.
It is said in the opinion of the Court in this case: “It is immaterial whether the assignment of errors precedes or follows the judge’s signature to the case on appeal. What is required is that the appellant shall go through the case on appeal, and select such exceptions as he intended to rely upon and group them at the end of the case on appeal.”
That has been done in this case as fully and particularly as it is possible to do it.
The exceptions relied upon by the defendant as assignments of error are all grouped together on pages 17 and 18 of the record, immediately preceding the judge’s signature to the case on appeal. There are only 19 pages to the entire record and page 19 is taken up exclusively with clerk’s certificate to trans-script of appeal and a copy of the appeal bond.
All the exceptions are taken to the charge of the court except one. That exception relates to the submission of an issue and is set out on page 9 of printed record.
This very exception is again carried over to page 18 of record and grouped with the others consecutively, one following the other and the one brought forward from page 9 constitutes the last exception or assignment of error on page 18.
There are eight in all, following consecutively, and they immediately precede the judge’s signature.
The Court says if they are picked out and grouped at end of the case on appeal the fact that they precede instead of follow the judge’s signature to case on appeal does not matter.
The counsel for appellant has picked out his exception taken *426to tbe issues on page 9 and brought it forward and grouped it with Ms other seven exceptions to the charge of the court at the very end of the case on appeal.
If the quotation I have made from the principal opinion in this case is to be the guide, and is to be seriously relied upon, then measured by it, I assert with entire deference that none of my associates on this Court, with their justly recognized and eminent ability as lawyers, can summarize, group and state the exceptions relied upon as assignments of error more definitely, clearly and conveniently for the information of the Court than has been done by counsel for appellants to the end of the case on appeal.
If what immediately precedes the judge’s signature had also been again copied immediately after it, there would have been merely a useless repetition, but there could have been raised no question of the sufficiency of the assignments of error. It is this useless repetition, I understand from the quotation I have made, to be held unnecessary.
In conclusion, I desire to have it understood that I gave my assent to the rule in question in good faith, but I think it should be enforced in a reasonable manner and in aceord with the reasons that prompted its enactment. Its enforcement should not be based upon bare technicalities, when it can be seen that the true spirit and purpose of the rule have been met and complied with. This has been more than done, I think, by appellant in this case. A fair compliance with the rule is necessary especially in large records to enable the Court to get at the points presented for its consideration. When that is fairly done we should be content, and not permit a bare technicality to deprive a litigant of his constitutional right of appeal.
The rule is intended to facilitate the hearing of appeals and is not made to hinder, delay or to get rid of them.
The rule was made as a convenience to this Court and to save much labor, which in view of the great increase in the business of the Court is a necessity. The members of the bar endeavor almost universally to comply with it, and to live up to its purpose and spirit. We should ask no more of them than that; otherwise the rule becomes oppressive and a denial of the right of appeal.
*427Wben tbe work has been done as intelligently as in tbis case, we can see at a glance wbat exceptions we are asked to pass on. They are all grouped at tbe end of tbe case on appeal and consecutively numbered. We do not bave to ransack tbe record to find tbem. No assignments of error could possibly be made to afford us any greater belp in examining tbe record tban those in tbis case.
Horas, J., concurs in tbis opinion.